Citation Nr: 0700892	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-40 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left knee arthritis as 
secondary to service-connected disability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
January 1954 and June 1954 to July 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2005 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A motion to advance this case on the docket was granted by 
the Board in December 2006.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's left knee arthritis is etiologically related to 
his service-connected disability of the right knee.


CONCLUSION OF LAW

Left knee arthritis is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim for service 
connection of left knee arthritis as secondary to service-
connected disability of the right knee.  Therefore, no 
further development with respect to the matter decided herein 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 
38 C.F.R. § 3.159 (2006).  


Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R.      § 3.310(a) (2006).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he developed a left knee disability 
due to overuse or overcompensating for his service-connected 
right knee disability.

The evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran's left knee disability is secondary to his right knee 
disability.  The Board must therefore weigh the credibility 
and probative value of these opinions, and in so doing, the 
Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

Evidence favorable to the claim includes an October 2005 VA 
treatment record that shows that the veteran reported that he 
had been limping since 1998, that the pain in his right knee 
worsened in 1998, and that ever since then, he had been 
favoring the left knee.  Dr. S.R. observed that the veteran 
limped with more weight on his left knee.  Dr. S.R. opined 
that it was possible that the degenerative joint disease in 
the veteran's left knee might have been caused by the 
degenerative joint disease in the right knee as the veteran 
had been limping for many years due to the pain in the right 
knee.  Also, in an April 2006 note, Dr. H.F. opined that the 
veteran's left knee osteoarthritis was most probably caused 
by excessive weight bearing on the left knee due to the right 
knee injury.  

Evidence unfavorable to the claim includes a November 2005 VA 
examination report that shows that Dr. J.R. observed that the 
veteran had a slight limp but had a normal posture.  Dr. J.R. 
opined that it was less likely than not that the veteran's 
left knee pain was secondary to his "service-connected event 
in his right knee."  Dr. J.R. noted that the veteran only 
began having left knee pain in approximately 1998 and that 
the veteran's right knee only began bothering him in the 
early 1980s.  Dr. J.R. maintained that it was more likely 
than not that the veteran's left knee pain was secondary to 
osteoarthritis.  Dr. J.R. confirmed that he reviewed the 
veteran's claims file.  In a January 2006 addendum, Dr. J.R. 
clarified that it was his opinion that it was less likely 
than not the veteran's left knee osteoarthritis was secondary 
to the gait of his right knee.  

The Board finds that it cannot accord greater evidentiary 
weight to any of the above opinions to the exclusion of 
another opinion.  While Dr. J.R. did have the benefit of a 
review of the veteran's claims file, the Board notes that Dr. 
S.R. and Dr. H.F. are treating physicians of the veteran and 
they are familiar with the veteran's medical history, the 
latter having reportedly treated the veteran since the 1970s.  
Indeed, service connection was established for the veteran's 
right knee disability based on a medical opinion provided by 
Dr. H.F., which included his review of the veteran's service 
medical records and pertinent post-service treatment records.  

Both Dr. S.R. and Dr. H.F. essentially found that it was 
medically plausible that the veteran's left knee disability 
was secondary to the right knee disability as excessive 
weight bearing on one knee can cause osteoarthritis in the 
other knee.  On the other hand, Dr. J.R. was apparently not 
convinced that this event occurred in the veteran as he found 
the time span of the onset of symptomatic complaints 
problematic.  In any event, all three physicians provided a 
rationale for the opinion expressed.  Arguably, Dr. S.R.'s 
opinion was couched in speculative terms.  Generally, a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, as discussed however, Dr. S.R. 
did provide a rationale, which is even further bolstered by 
the similar opinion expressed by Dr. H.F.  In the Board's 
opinion, the evidence supporting the claim is at least in 
equipoise with that against the claim.  Accordingly, the 
veteran is entitled to service connection for left knee 
arthritis.  


ORDER

Service connection for left knee arthritis as secondary to 
service-connected disability of the right knee is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


